Citation Nr: 0609792	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for hiatal 
hernia with gastric ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Counsel




INTRODUCTION

The veteran had active military service from July 1979 to 
February 1986 and from March 1991 to September 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  The case was remanded to the RO in February 2005 for 
further development. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been completed.

2.  The veteran's GI disability more nearly approximates 
moderate symptoms with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration or 
with continuous moderate manifestations; the veteran does not 
have anemia and weight loss or recurrent incapacitating 
episodes averaging 10 days or more at least four or more 
times a year.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the schedular criteria for a 20 percent rating, and no 
higher, for hiatal hernia with gastric ulcers, have been met. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.113, 4.114, 
Diagnostic Codes 7304, 7305, 7346 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

After the case was forwarded to the Board, additional 
evidence was received at the Board. This evidence consists of 
a letter from the veteran dated in January 2006. However, as 
this evidence is essentially duplicative of a statement 
previously submitted to the RO, the Board finds remand for 
initial RO review unnecessary, especially in view of the 
outcome set out herein. 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, the Board's 
remand dated in February 2005, and RO correspondence, in 
particular VCAA letter dated in May 2005, the appellant has 
been informed of the evidence and information necessary to 
substantiate the claim, the information required from him in 
order for VA to obtain evidence and information in support of 
the claim, and the assistance that VA would provide in 
obtaining evidence. In the May 2005 notification letter, the 
RO requested that the appellant provide evidence or 
information he might have pertinent to his appeal. Since the 
appellant was informed of the evidence that would be 
pertinent to the claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the appellant 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the veteran's claim. All identified post-service treatment 
records have been associated with the claims file, and the 
veteran has been afforded appropriate VA examination to 
assess his disability. The Board remanded the claim in 
February 2005 for further evidentiary development. The 
veteran and his representative have also provided additional 
evidence and argument in support of his claim. Thus, the 
Board concludes that VA has complied with its duty to assist 
the veteran in the development of the facts pertinent to the 
claim. 

In sum, the appellant has had ample notice of what is 
required to substantiate the claim. Therefore, a decision on 
the merits at this stage, without remand for any additional 
development, is not prejudicial to the appellant. Bernard v. 
Brown, 4 Vet. App. 384 (1993).



II. Factual Background

Historically, a May 1986 rating decision granted service 
connection for hiatal hernia with reflux esophagitis treated 
with antacids in service, and assigned a noncompensable 
rating under diagnostic code 7346.

A January 2001 rating decision established service connection 
for gastric ulcers as secondary to the service-connected low 
back disability, and assigned a noncompensable evaluation 
under diagnostic code (DC) 7346. The disabilities 
(hereinafter GI disability), were then combined and 
noncompensably rated under DC 7346 pursuant to 38 C.F.R. 
§ 4.114 to avoid violating the fundamental principle related 
to pyramiding, as outlined in 38 C.F.R. §  4.14.

June 2000 private esophagogastroduodenoscopy (EGD) to rule 
out gastric tract pathology revealed postoperative diagnosis 
of Barrett's islands and large gastric ulcers. Impression was 
of two large pre-pyloric gastric ulcers, likely secondary to 
NSAID and aspirin use, and two small islands of Barrett's 
appearing tissue above a small sliding hiatal hernia. 
Prevacid was continued in the treatment regimen. 

An August 2000 private EGD with gastric biopsy, for continued 
abdominal discomfort, showed postoperative diagnoses of 
hiatal hernia, slight esophagitis; and gastritis with slight 
oozing of blood, no evidence of persistent ulcer. Diagnostic 
impression was hiatal hernia with slight esophagitis, and 
gastritis without ulcerations. The veteran's medications were 
continued.

Pertinent to the claim, an August 2000 letter from the 
veteran's private treating physician confirmed diagnosis with 
multiple gastric ulcers caused by, and as complications of, 
long term use of nonsteroidal inflammatory agents (NSAIDS) 
for service-connected chronic back pain. 

A November 2000 statement from the veteran's private treating 
physician reflects follow up for gastric ulcer disease, 
dyspepsia, and GE reflux. The physician noted that the 
veteran was finally well controlled on Prevacid in the 
mornings and Zantac at bedtime. 

On March 2001 VA examination, it was noted that endoscopy 
revealed evidence of hiatal hernia and gastritis along with 
Barrett's epithelium. The veteran reported a burning 
sensation in the throat after ingestion of various foods. He 
denied epigastric pain or burning, and nausea or vomiting. He 
reported a peculiar feeling in the abdomen when hungry, which 
was different from hunger pains. Appetite was good and his 
weight stable. Bowel movements were regular and normal in 
appearance. The veteran reported treatment with Prilosec and 
Zantac since June 2000. He also used Gaviscon as needed 
between use of Prilosec and Zantac.

Objective examination revealed weight of 153 lbs. Abdomen was 
soft, nontender, nondistended, with no palpable masses, and 
bowel sounds were normoactive. Extremities showed no 
clubbing, cyanosis or edema. Diagnoses were hiatal hernia, 
gastritis, and reflux esophagitis, currently on treatment 
with Prilosec and Zantac.

April 2002 VA contract examination by QTC Management, 
reported a history of a hiatal hernia in service. The 
examiner also noted June 2000 and August 2000 endoscopy 
findings of gastric ulcers. It was noted that a diagnosis of 
hiatal hernia with gastric ulcers had been established.

In a July 2001 statement, the veteran advised that he had 
recently seen his private physician who changed his 
medication back to Prevacid 30 mg and increased the daily 
dosage. In his June 2002 notice of disagreement, he asserted 
that his gastric disability warranted a higher rating. In a 
March 2003 VA Form 9, substantive appeal, the veteran related 
chronic symptoms including heartburn, acid reflux, and 
partial regurgitation on a regular basis when not relieved by 
prescriptions. He also took antacids with his prescription 
medications. He reported acute stomach pains several times a 
week restricting his intake of certain foods. He contended 
that his symptoms were controlled only with prescription 
medications, and therefore, a higher rating was warranted.

On a private June 2003 EGD for complaints of vague dyspepsia, 
it was noted that the veteran was currently on Pepcid and 
taking Vioxx. Postoperative diagnoses revealed hiatal hernia 
with possible Barrett's island, and normal stomach and 
duodenum. The examiner's impression was of suspect element of 
functional dyspepsia and gastroesophageal(GE) reflux causing 
the symptoms. 

In a July 2003 letter to another private physician, the 
veteran's private treating physician indicated that the 
veteran was generally doing well with only vague heartburn 
and indigestion from time to time. He was taking Zantac twice 
a day. He had previous history of GI bleeding and ulcers on 
NSAIDS. He was currently on Vioxx which did not seem to be 
upsetting his stomach. Weight was noted as 152 lbs, abdominal 
examination was unremarkable, and rectal was negative for 
occult blood. Upper endoscopy findings were normal with 
hiatal hernia only but no other significant lesions. The 
possibility of an island of Barrett's esophagus was raised 
but this was not proven on biopsy. The examiner concluded 
that the veteran had mild function dyspepsia and mild reflux 
symptoms which may not be completely resolved by Prevacid. 

Private medical records from August 2003 to November 2003 
show treatment for various other non service-connected 
conditions, including colonoscopy with polypectomy. 

In February 2005, the Board remanded the case for further 
development of the veteran's private treatment records. 
Voluminous private treatment records subsequently obtained 
have been appropriately incorporated herein. 

In a May 2005 statement, the veteran related having stomach 
pain when his stomach was empty, two to three times a week, 
alleviated by eating snacks. He endorsed acid reflux every 
few days, sometimes a couple hours after eating. He took 
Prevacid twice a day to control acid. In an August 2005 
statement, he reported taking Prevacid twice daily to control 
symptoms of stomach pain 2-3 times a week and acid reflux 
several times a week.

A May 2005 upper endoscopy with biopsy reported a small 
sliding type hiatal hernia with mucosa that might represent 
Barrett's tissue. No esophagitis was noted and retroflexed 
views were unremarkable. Gastric antrum showed some mild 
deformity consistent with prior peptic ulcer disease. 
Duodenal bulb was normal in appearance and contour. 
Impression was hiatal hernia, question Barrett's.

The veteran underwent June 2005 VA examination pursuant to 
the Board's remand instructions. The examiner noted review of 
the veteran's file, and reported that evaluation was for two 
separate problems. It was noted that relative to a hiatal 
hernia diagnosed in service in 1979, the veteran still had 
occasional acid reflux. He took Prevacid daily for part of a 
second problem of pre-pyloric gastric ulcers which were found 
to be bleeding in 2000. The examiner noted that the gastric 
ulcers were secondary to Naprosyn and aspirin treatment for a 
service-connected back condition. Recent endoscopy with 
biopsy was noted but the results were not yet available. 

The examination was noted to be completely within normal 
limits. There were no palpable organs or masses realized. The 
epigastrium was not tender, and the veteran's weight was 
stable. He had not lost any time from work because of his 
stomach problems. The examiner concluded that the veteran had 
hiatal hernia which was service-connected, and peptic ulcer 
disease, most likely secondary to treatment for his service-
connected back pain. 

In various statements during his appeal, and in a post-remand 
brief, the veteran and his representative contend that a 
higher rating is warranted for the gastric disability.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. Thus, even if the other gastrointestinal disorders 
are related to the service-connected duodenal ulcer, only a 
single evaluation is permitted. 38 C.F.R. § 4.114.

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal. See 66 Fed. Reg. 29,486-489 (May 31, 
2001) (effective July 2, 2001). Specifically, 38 C.F.R. § 
4.112 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised. Diagnostic Code 7313 was removed 
and Diagnostic Codes 7351 and 7354 were added. The changes, 
however, did not involve rating criteria under Diagnostic 
Codes 7304 - gastric ulcer, 7305 - duodenal ulcer, 7346 - 
hiatal hernia. See 66 Fed. Reg. 29,486-489 (May 31, 2001) 
(effective July 2, 2001).

Under DC 7304, rated under criteria at DC 7305, mild duodenal 
ulcer disease with recurring symptoms once or twice yearly 
warrants a 10 percent rating. A 20 percent evaluation is 
warranted for a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations. A 40 percent rating is warranted for 
moderately severe duodenal ulcer disease with less than 
severe symptoms, but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year. A 60 percent evaluation requires severe 
duodenal ulcer disease with pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena with manifestations of anemia 
and weight loss productive of definite impairment of health. 
38 C.F.R. § 4.114, Diagnostic Code 7305.

Under DC 7346, a 60 percent rating is assigned for symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health. A 30 percent 
rating is assigned for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health. A 10 percent rating is 
assigned with two or more of the symptoms for the 30 percent 
evaluation. 38 C.F.R. § 4.114, Diagnostic Code 7346.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the present case, the veteran's ulcer disability was 
service-connected effective from August 16, 2000, and rated 
in combination with a prior service-connected hiatal hernia, 
as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 
7346. The veteran's gastric ulcer, DC 7304, may also be rated 
by analogy, under Diagnostic Code 7305, duodenal ulcer. The 
Board finds that the gastric ulcer is the more predominant 
disability during the appeal period, and that the combined 
disability is more appropriately rated under the criteria 
found at DC 7304 and DC 7305. 

During the appeal period, the service-connected condition was 
reflective of active ulcers, daily burning, epigastric pain, 
and acid reflux, controlled by prescription medications, as 
asserted by the veteran and confirmed by the private treating 
physicians. As a lay person, the veteran is competent to 
report observations and symptoms. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

There is objective evidence of active gastric ulcers now 
healed on prescription medications, and the need for 
continuous prescription medication for stabilization of the 
ulcer symptoms. The veteran's treating physician related in a 
November 2000 statement, that the veteran took multiple 
medications to control the ulcer, including Prevacid and 
Zantac, and described the disability as gastric ulcer 
disease, dyspepsia and GE reflux. A June 2005 VA examination 
report also showed Prevacid twice daily for control of the 
gastric condition. The veteran's symptoms have resurfaced 
periodically requiring medication dosage adjustment, and he 
also reported contemporaneous use of some over-the-counter 
medications. The disability appears to be more than mild and 
the medical evidence of record shows that the veteran has 
symptoms that are approximately characterized as continuous 
moderate manifestations. The Board finds that there is some 
question as to which of two evaluation should be applied. 
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that the disability more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 7305, 
which requires severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations. Accordingly, the Board finds that the higher 
20 percent rating is warranted under DC 7305.

A higher 40 percent rating is unwarranted under these facts. 
There is no evidence that the GI disability is productive of 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times per year. The 
veteran's weight has been noted as relatively stable. 
Although the veteran underwent various other procedures 
related to other disorders of the GI system, e.g., 
polypectomy, these have not been etiologically related to the 
service-connected ulcer disability, and are not service-
connected conditions. Further, a recent May 2005 VA 
examination and June 2005 private treatment report show that 
the veteran's gastric ulcers are now completely healed, and 
he has good control of his symptoms while on medications. The 
VA examiner also noted that the veteran has not lost any time 
from work due to incapacitation from this disability. Thus, 
the Board finds that a disability evaluation in excess of 20 
percent is not warranted under Diagnostic Code 7305.

The Board has also considered whether a higher disability 
evaluation is warranted for the service- connected duodenal 
ulcer if rated, alternatively, under Diagnostic Code 7346. 
However, there is no evidence of persistently recurrent 
epigastric distress of dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or shoulder pain, or 
evidence of considerable or severe impairment of health. 
Thus, a disability evaluation in excess of 20 percent is 
unwarranted under Diagnostic Code 7346. The Board has also 
considered rating under other codes, even if not raised by 
the appellant, but finds no higher rating available under any 
other codes.

In reaching this decision the Board has considered whether 
the veteran's disability presented an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards, such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted. See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996). However, no evidence has been presented showing 
factors such as a marked interference with employment or 
frequent periods of hospitalization due to the service-
connected GI disability, so as to render impractical the 
application of the regular schedular standards. Accordingly, 
the Board concludes that referral to the appropriate 
officials for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.

In sum, considering the nature and extent of severity of the 
veteran's gastrointestinal disability as reflected in the 
evidence of record during the appeal period, the Board finds 
that a 20 percent evaluation, and no higher, is warranted.


ORDER

A 20 percent evaluation for hiatal hernia and gastric ulcers, 
but no more, is granted, subject to the regulations governing 
the payment of VA monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


